DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims
This action is in reply to the Amendments/Response filed on 0. Claims 1, 12 and 24 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1, 9-12, 20-27, and 30-38 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1 and 12 filed on 07/05/2022 in regards to the claim objection set forth in the previous office action. The changes attend to the claim objection, and thus the claim objections pertaining to claims 1 and 12 are withdrawn. 
The applicant’s amendments to claims 1, 12, and 24 are not considered sufficient to overcome the rejection based upon the U.S.C. 35 102 rejection of claims 1, 2, and 24 in view of Chen et al. (US PG Pub No. 20030181153).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 10, 12, 21, 24, 25, 27, 30-32, 34-38  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PG Pub No. 20030181153).
In regards to claim 1, 
A carrier head for a chemical mechanical polishing apparatus comprising: 
a base (base 104); 
a substrate receiving member (lower assembly 112) comprising a plate portion (wafer membrane 220, apertures 172,  and plate 114) having an outer surface (bottom of wafer membrane 220) for receiving a substrate (wafer 10) and an inner surface (top of wafer membrane 220) at the back of the outer surface (bottom of wafer membrane 220), a perimeter portion (vertical part of wafer membrane 220 that wraps around 114) extended in a height direction from an edge of the plate portion (wafer membrane 220, apertures 172, and plate 114), 

    PNG
    media_image1.png
    551
    789
    media_image1.png
    Greyscale

a securing portion continuously (diaphragm seal 210) extended from an outer part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and connected to a lower part of the base (base 104), and a contact portion continuously (clamp ring 230) extended from an inner part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114); 

    PNG
    media_image2.png
    645
    1067
    media_image2.png
    Greyscale

a contact coupling structure (bottom of 144) connected to the lower part of the base (base 104) to provide a contact surface (bottom surface of bottom of 144) to the contact portion (clamp ring 230); and 

    PNG
    media_image3.png
    588
    1067
    media_image3.png
    Greyscale

a perimeter portion pressurizing chamber formed by taking the securing portion (diaphragm seal 210) and the contact portion (clamp ring 230) as chamber walls when the contact portion (clamp ring 230) contacts firmly the contact coupling structure (bottom of 144) by means of fluid pressure ([0020]:… A first pump (not shown) may be connected to passage 134 to cause air to flow into or out of the bladder 144), 

    PNG
    media_image4.png
    588
    1067
    media_image4.png
    Greyscale

wherein fluid in the perimeter portion pressurizing chamber is prevented from flowing to an inner side surface (210/220/230 right of 144)

    PNG
    media_image5.png
    587
    1067
    media_image5.png
    Greyscale

 of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) when fluid pressure in the perimeter portion pressurizing chamber is higher than fluid pressure acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), but fluid acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) is allowed to flow into the perimeter portion pressurizing chamber when fluid pressure acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) is higher than fluid pressure in the perimeter portion pressurizing chamber.
NOTE:
What Chen recites as bladder 144 and bladder 145 each have their own pump and fluid passages in communication with respective pumps ([0020]:… fluidly couple passages 134 and 136, respectively, to bladders 144 and 145. A first pump (not shown) may be connected to passage 134 to cause air to flow into or out of the bladder 144. A second pump (not shown) may be connected to passage 136 to cause air to flow into or out of the bladder 145). Further, chamber 109 has its own pump as well ([0024]:… A fourth pump (not shown) may be fluidly connected to the chamber 109 to control the pressure in the chamber and thus the downward force of the wafer membrane 220 on the wafer 10). As each is individually pressurizable, Chen is able to create a situation where chamber 109’s pressure is greater than bladder 144, bladder 144 is pulled to recessed position (as shown in fig. 3B), and allows air to pass over the surface of 230. Conversely, bladder 144 can be pressurized to the point where it is greater than the pressure in 109, and contacts the surface of clamp ring 230, and doesn’t allow fluid to come into contact with the surface of clamp ring 230.
In regards to claim 10, 
The carrier head according to claim 1, further comprising a bladder (bladder 145) connected to the lower part of the base (base 104) and positioned adjacent to and inward of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), the bladder (bladder 145) being configured to be independently supplied with fluid ([0020]: A second pump (not shown) may be connected to passage 136 to cause air to flow into or out of the bladder 145) to apply pressure through a contact to a predetermined area of the plate portion by an expansion thereof,  

    PNG
    media_image6.png
    717
    936
    media_image6.png
    Greyscale

the expansion being limited outwardly by the contact coupling structure (bottom of 144) and inwardly by a wall structure (flexure ring 152) connected to the base (104).

    PNG
    media_image7.png
    292
    745
    media_image7.png
    Greyscale




In regards to claim 12, 
A carrier head for a chemical mechanical polishing apparatus comprising: 
a base (base 104); 
a substrate receiving member (lower assembly 112) comprising a plate portion (wafer membrane 220, apertures 172, and plate 114) having an outer surface (bottom of wafer membrane 220) for receiving a substrate (wafer 10)  and an inner surface (top of wafer membrane 220) at the back of the outer surface (bottom of wafer membrane 220), a perimeter portion (vertical part of wafer membrane 220 that wraps around 114) extended in a height direction from an edge of the plate portion (wafer membrane 220, apertures 172, and plate 114), 

    PNG
    media_image1.png
    551
    789
    media_image1.png
    Greyscale

a securing portion continuously (diaphragm seal 210) extended from an outer part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and connected to a lower part of the base (base 104), a contact portion continuously (clamp ring 230) extended from an inner part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), and a protruding structure (bowing area of 114) formed at a corner where the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and the inner surface (top of wafer membrane 220) meet each other; 

    PNG
    media_image8.png
    645
    1067
    media_image8.png
    Greyscale

a contact coupling structure (bottom of 144) connected to the lower part of the base (base 104) to provide a contact surface (bottom surface of bottom of 144) to the contact portion (clamp ring 230); and 

    PNG
    media_image3.png
    588
    1067
    media_image3.png
    Greyscale

a perimeter portion pressurizing chamber formed by taking the securing portion (diaphragm seal 210) and the contact portion (clamp ring 230) as chamber walls when the contact portion (clamp ring 230) contacts firmly the contact coupling structure (bottom of 144) by means of fluid pressure ([0020]:… A first pump (not shown) may be connected to passage 134 to cause air to flow into or out of the bladder 144), 

    PNG
    media_image4.png
    588
    1067
    media_image4.png
    Greyscale

wherein fluid in the perimeter portion pressurizing chamber is prevented from flowing to an inner side surface (210/220/230 right of 144) 

    PNG
    media_image5.png
    587
    1067
    media_image5.png
    Greyscale

of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) when fluid pressure in the perimeter portion pressurizing chamber is higher than fluid pressure acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), but fluid acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) is allowed to flow into the perimeter portion pressurizing chamber when fluid pressure acting on the inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) is higher than fluid pressure in the perimeter portion pressurizing chamber.
NOTE:
What Chen recites as bladder 144 and bladder 145 each have their own pump and fluid passages in communication with respective pumps ([0020]:… fluidly couple passages 134 and 136, respectively, to bladders 144 and 145. A first pump (not shown) may be connected to passage 134 to cause air to flow into or out of the bladder 144. A second pump (not shown) may be connected to passage 136 to cause air to flow into or out of the bladder 145). Further, chamber 109 has its own pump as well ([0024]:… A fourth pump (not shown) may be fluidly connected to the chamber 109 to control the pressure in the chamber and thus the downward force of the wafer membrane 220 on the wafer 10). As each is individually pressurizable, Chen is able to create a situation where chamber 109’s pressure is greater than bladder 144, bladder 144 is pulled to recessed position (as shown in fig. 3B), and allows air to pass over the surface of 230. Conversely, bladder 144 can be pressurized to the point where it is greater than the pressure in 109, and contacts the surface of clamp ring 230, and doesn’t allow fluid to come into contact with the surface of clamp ring 230. 




In regards to claim 21, 
The carrier head according to claim 12, further comprising a bladder (bladder 145) connected to the lower part of the base (base 104) and positioned adjacent to and inward of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), the bladder (bladder 145) being configured to be independently supplied with fluid ([0020]: A second pump (not shown) may be connected to passage 136 to cause air to flow into or out of the bladder 145) to apply pressure through a contact to the protruding structure by an expansion thereof,  

    PNG
    media_image9.png
    717
    936
    media_image9.png
    Greyscale

the expansion being limited outwardly by the contact coupling structure (bottom of 144) and inwardly by a wall structure (flexure ring 152) connected to the base (104).

    PNG
    media_image7.png
    292
    745
    media_image7.png
    Greyscale



In regards to claim 24, 
A substrate receiving member of a carrier head with a contact coupling structure for a chemical mechanical polishing apparatus, comprising: 
a plate portion (wafer membrane 220, apertures 172, and plate 114) having an outer surface (bottom of wafer membrane 220) for receiving a substrate (wafer 10) and an inner surface (top of wafer membrane 220) at the back of the outer surface (bottom of wafer membrane 220); 
a perimeter portion (vertical part of wafer membrane 220 that wraps around 114) extended in a height direction from an edge of the plate portion (wafer membrane 220, apertures 172, and plate 114); 
a securing portion continuously (diaphragm seal 210) extended from an outer part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114); and 
a contact portion continuously (clamp ring 230) extended from an inner part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and configured to contact the contact coupling structure (bottom of 144).




In regards to claim 25, The substrate receiving member according to claim 24, wherein an end part of the contact portion (clamp ring 230) points toward an upper-inner direction for a solid contact with the contact coupling structure (bottom of 144).

    PNG
    media_image10.png
    412
    668
    media_image10.png
    Greyscale




In regards to claim 27, The substrate receiving member according to claim 24, wherein the contact portion (clamp ring 230) comprises a substantially vertical guide portion connected to the inner part of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and a firm contact portion extended in an upper-inner direction from the guide portion, an end of the firm contact portion being located higher than a position of the guide portion from which the firm contact portion is extended.

    PNG
    media_image11.png
    372
    575
    media_image11.png
    Greyscale


In regards to claim 30, The substrate receiving member according to claim 24, further comprising a receiving flap extended inwardly from an inner side surface (210/220/230 right of 144) of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114).

    PNG
    media_image12.png
    580
    1067
    media_image12.png
    Greyscale


In regards to claim 31, The substrate receiving member according to claim 24, further comprising a protruding structure (bowing area of 114) formed at a corner where the perimeter portion (vertical part of wafer membrane 220 that wraps around 114) and the inner surface (top of wafer membrane 220) meet each other.

    PNG
    media_image13.png
    588
    1067
    media_image13.png
    Greyscale

In regards to claim 32, The substrate receiving member according to claim 31, wherein the protruding structure (bowing area of 114) is configured to disperse a pressure applied to the perimeter portion (vertical part of wafer membrane 220 that wraps around 114).
NOTE:
As the protruding structure has a width, depth, and mass, when pressure is applied to the structure, it will be dispersed. 



In regards to claim 34, The substrate receiving member according to claim 31, wherein the protruding structure (bowing area of 114) has a step shape.

    PNG
    media_image14.png
    588
    1067
    media_image14.png
    Greyscale

In regards to claim 35, The substrate receiving member according to claim 31, wherein the protruding structure (bowing area of 114) has at least one groove formed at a surface thereof along a circumferential direction.

    PNG
    media_image15.png
    588
    1072
    media_image15.png
    Greyscale

In regards to claim 36, The substrate receiving member according to claim 31, further comprising a receiving flap extended inwardly from a surface of the protruding structure (bowing area of 114).

    PNG
    media_image12.png
    580
    1067
    media_image12.png
    Greyscale

In regards to claim 37, The substrate receiving member according to claim 31, wherein the plate portion (wafer membrane 220, apertures 172, and plate 114) has at least one perforated hole (aperture 172) formed thereat.

In regards to claim 38, The substrate receiving member according to claim 31, further comprising at least one fixing flap (insert film 212) extended upwardly from the inner surface (top of wafer membrane 220) of the plate portion (wafer membrane 220, apertures 172, and plate 114).

    PNG
    media_image16.png
    506
    809
    media_image16.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG Pub No. 20030181153) in view of Kang (US PG Pub No. 20130260654).
In regards to claim 9, 
The carrier head according to claim 1, further comprising the base (base 104), the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), the perimeter portion pressurizing chamber, the contact coupling structure (bottom of 144) and a contact of the bottom portion with the plate portion (wafer membrane 220, apertures 172, and plate 114).
Chen fails to disclose “a contact flap having a top portion connected to the lower part of…a side portion extended downwardly from the top portion, and a bottom portion extended inwardly from a bottom end of the side portion, the contact flap being an open structure and positioned adjacent to and inward of (the perimeter portion)… and thereby configured to prevent fluid flow from an inside of the contact flap into (perimeter pressure chamber)… through a contact of the side portion with (coupling structure) and contact of the bottom portion with the (plate portion)”. 
However, Kang teaches a contact flap with a top portion connected to the lower part of the base, a side portion that extends down from the top portion, a bottom portion that extends inwardly from a bottom end of the side, being an open structure positioned adjacent and inward of the perimeter. As shown, it creates a sealing effect as 350 zone is pressurized. 

    PNG
    media_image17.png
    433
    558
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    832
    836
    media_image18.png
    Greyscale


Chen and Kang are considered to be analogous to the claimed invention because they are in the same field of chemical mechanical polishers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Kang and provide a contact flap that further restricts fluid from flowing in the perimeter portion. This should improve control of pressure within the centralized zone and the perimeter zone, ensure pressure is more appropriately dispersed across the substrate contacting surface, which will improve the quality of the substrates produced by reducing abnormalities.



In regards to claim 20, 
The carrier head according to claim 12, further comprising the base (base 104), an inward of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), the contact coupling structure (bottom of 144) and the protruding structure (bowing area of 114).
Chen fails to disclose “a contact flap having a top portion connected to the lower part of…a side portion extended downwardly from the top portion, and a bottom portion extended inwardly from a bottom end of the side portion, the contact flap being an open structure and positioned adjacent to and inward of (the perimeter portion)… and thereby configured to prevent fluid flow from an inside of the contact flap into (perimeter pressure chamber)… through a contact of the side portion with (coupling structure) and contact of the bottom portion with the (protruding portion)”. 
	However, Kang teaches a contact flap with a top portion connected to the lower part of the base, a side portion that extends down from the top portion, a bottom portion that extends inwardly from a bottom end of the side, being an open structure positioned adjacent and inward of the perimeter and would be adjacent and contacting the protruding portion. As shown, it creates a sealing effect as 350 zone is pressurized. 

    PNG
    media_image17.png
    433
    558
    media_image17.png
    Greyscale



    PNG
    media_image19.png
    832
    850
    media_image19.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Kang and provide a contact flap that further restricts fluid from flowing in the perimeter portion. This should improve control of pressure within the centralized zone and the perimeter zone, ensure pressure is more appropriately dispersed across the substrate contacting surface, which will improve the quality of the substrates produced by reducing abnormalities. 


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Chen et al. (US PG Pub No. 20030181153) in view of Kang (US PG Pub No. 20130260654)

In regards to claim 11, Chen as modified discloses 
The carrier head according to claim 10, further comprising the base (base 104), the bladder (bladder 145), the plate portion (wafer membrane 220, apertures 172, and plate 114).
Chen fails to disclose “a contact flap having a top portion connected to the lower part of…a side portion extended downwardly from the top portion, and a bottom portion extended inwardly from a bottom end of the side portion, the contact flap being an open structure and positioned adjacent to and inward of (bladder)… and thereby configured to prevent fluid flow from an inside of the contact flap to (a side of the bladder)… through a contact of the side portion with (wall structure) and contact of the bottom portion with the (the plate portion)”. 
However, Kang teaches a contact flap with a top portion connected to the lower part of the base, a side portion that extends down from the top portion, a bottom portion that extends inwardly from a bottom end of the side, being an open structure positioned adjacent and inward of the bladder and would be adjacent. As shown, it creates a sealing effect as 450 zone is pressurized. 

    PNG
    media_image20.png
    853
    836
    media_image20.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Kang and provide a contact flap adjacent and inward of the bladder that further restricts fluid from flowing in the perimeter portion. This should improve control of pressure within the centralized zone and the perimeter zone, ensure pressure is more appropriately dispersed across the substrate contacting surface, which will improve the quality of the substrates produced by reducing abnormalities. 

In regards to claim 22, 
The carrier head according to claim 21, further comprising the base (base 104), an inward of the bladder (bladder 145), the plate portion (wafer membrane 220, apertures 172, and plate 114).
Chen fails to disclose “a contact flap having a top portion connected to the lower part of…a side portion extended downwardly from the top portion, and a bottom portion extended inwardly from a bottom end of the side portion, the contact flap being an open structure and positioned adjacent to and inward of (bladder)… and thereby configured to prevent fluid flow from an inside of the contact flap into (a side of the bladder)… through a contact of the side portion with (wall structure) and contact of the bottom portion with the (the plate portion)”. 
However, Kang teaches a contact flap with a top portion connected to the lower part of the base, a side portion that extends down from the top portion, a bottom portion that extends inwardly from a bottom end of the side, being an open structure positioned adjacent and inward of the bladder and would be adjacent. As shown, it creates a sealing effect as 450 zone is pressurized. 

    PNG
    media_image20.png
    853
    836
    media_image20.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Kang and provide a contact flap adjacent and inward of the bladder that further restricts fluid from flowing in the perimeter portion. This should improve control of pressure within the centralized zone and the perimeter zone, ensure pressure is more appropriately dispersed across the substrate contacting surface, which will improve the quality of the substrates produced by reducing abnormalities. 

Claims 23, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG Pub No. 20030181153).
In regards to claim 23, Chen discloses 
The carrier head according to claim 12, further comprising: a first bladder (bladder 145) connected to the lower part of the base (base 104) and positioned adjacent to and inward of the perimeter portion (vertical part of wafer membrane 220 that wraps around 114), the first bladder (bladder 145) being configured to be independently supplied with fluid and apply pressure through a contact ([0020]: A second pump (not shown) may be connected to passage 136 to cause air to flow into or out of the bladder 145) to the protruding structure (bowing area of 114) by an expansion thereof, the expansion being limited outwardly by the contact coupling structure (bottom of 144) and inwardly by a wall structure connected to the base (base 104); 
Chen fails to disclose “and a second bladder connected to the lower part of” the base (base 104) “and positioned adjacent to and inward of” the first bladder (bladder 145), “the second bladder being configured to be independently supplied with fluid and apply pressure through a contact to a predetermined area of” the plate portion (wafer membrane 220, apertures 172, and plate 114) by an expansion thereof, the expansion being limited outwardly and inwardly by the wall structure.
However, per MPEP 2144.04(IV)(B), is has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second bladder with the same structure as what’s included in Chen’s bladder 145 is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicant’s invention. 
In regards to claim 26, the substrate receiving member according to claim 25, wherein the upper-inner direction is inclined at an angle with respect to a vertical direction.

    PNG
    media_image10.png
    412
    668
    media_image10.png
    Greyscale

Chen shows that the contact portion possesses an angle, but is silent to the specific dimension/provide a relative range for the angle to fall within.  In other words, Chen fails to explicitly disclose definite values the angle of the contact portion is to possess/range between from 2° to 45°.  The angle of the contact portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angle of inclination of the contact portion is directly proportional to the to the surface area of contact created for creating the sealing situation that prevents fluid flow from the central portion to the perimeter pressure zone, and thus it’s beneficial to maintain the angle of inclination within a certain range. Therefore, since the general conditions of the claim, i.e. that the contact portion has an angle, was disclosed in the prior art by Chen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contact portion shown by Chen having a angle between 2° to 45°.


In regards to claim 33, The substrate receiving member according to claim 31, wherein the protruding structure (bowing area of 114) has a height and a width.

    PNG
    media_image21.png
    717
    936
    media_image21.png
    Greyscale

Chen discloses that the protruding portion possesses a height and width, but is silent to the specific dimension/provide a range for the height and width to fall within.  In other words, Chen fails to explicitly disclose definite values the height of the protruding portion is to possess/range between a range of 3 mm to 15 mm and a width in a range of 4 mm to 20 mm.  The height and width of the protruding portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that amount of material used, dispersion of pressure, and space necessary for the remaining elements within the carrier head is directly proportional to the height and width of the protruding portion. Therefore, since the general conditions of the claim, i.e. that the protruding portion has a height and width, was disclosed in the prior art by Chen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protruding portion disclosed by Chen having a height and width between range between a range of 3 mm to 15 mm for the height and a width in a range of 4 mm to 20 mm

Response to Arguments
The applicant’s arguments, see pages 10-21 , filed 07/05/2022 with respect to the rejection based upon the U.S.C. 35 102 rejection of claims 1, 2, and 24 in view of Chen et al. (US PG Pub No. 20030181153 ) being unsustainable as a result of the amendments to the claims 1, 12, and 24 filed 07/05/2022 have been fully considered, yet are not found persuasive. 
Specifically, for the remarks directed towards claim 1 on pages 10-12, the applicant has provided that through reciting the term “continuously” with extended, after “contact portion” and “securing portion” differentiates the claimed invention from Chen. “Continuously” is defined as “without interruption” per oxford when used to describe something tangible or structural. As such, Chen’s diaphragm seal 210 as shown in fig. 3a, without interruptions of the seal, extends from an outer part of the perimeter portion and connects to a lower part of the base. 
For clarification, the recitation of “portion” is interpreted broadly, such that a region, area, or set of parts or elements could be a portion of the substrate receiving member. As such, to say one portion extends “continuously” from another doesn’t necessitate the two portions constitute a single, mono-material element. As an example, a cup could have a holding portion, which we could consider the cylindrical part that holds liquid, and a handle portion that extends from the holding portion. The cup could be a single piece of ceramic, or the handle affixed through a means, however it would be seen as extending from the holding portion.
Similarly, the contact portion extends from an inner part of the perimeter portion without interruption. In response to applicant's argument that a contact portion (670) extends from an inner part of the perimeter portion, but in Chen, the clamp ring (230) is used to secure the diaphragm seal (210) and wafer membrane (220) to the support plate (114) by screws, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has taken the stance that the clamp ring serves a different purpose, of securing the diaphragm seal, than the intended purpose of the “contact portion”. However, the recitation of “contact portion” is broad, and Chen shows that the top of clamp ring (230) contacts Chen’s inflatable bladder (144). 
On pages 13-15, the applicant argues that what is being interpreted from Chen as the perimeter portion comprises two separate regions and cannot be controlled together as a single chamber. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites that the chamber is formed by taking the securing portion and contact portion as chamber walls. As shown in the annotated fig. 3a, this is created through a portion of the wall that forms the bladder 144 of Chen contacting the top of clamp ring (230). Further, there is no constraining detail stating that another element cannot be within the pressurizing chamber. The arguments in regards to claim 1 are not found persuasive. 
Applicant  references the same basis of argument for claim 12 and claim 24 on page 16. For the reasons presented before, they are similarly found unpersuasive, and the rejections of claim 12 and 14 are maintained. As such, the claims dependent upon claims 1, 12, and for 14 are similarly rejected. 
Regarding the applicant’s arguments directed towards the 103 rejection in view of Chen as modified by Kang (US PG Pub No. 20130260654), applicant has taken the stance that Kang does not teach the recited structure in the amended claims 1 and 12. This is true, however, considered unpersuasive, as Chen is still considered to anticipate the amended claims 1 and 12. The rejection of claim 1 and 12 are not dependent upon the modifications from Kang. The argument is found unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723